Citation Nr: 1233474	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  03-04 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss, including as secondary to service-connected retinitis pigmentosa.  

2.  Entitlement to special monthly compensation (SMC) based on the need for a higher level of care under the provisions of 38 U.S.C.A. § 1114(r).   


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran, who is the Appellant, served on active duty from May 1974 to June 1977.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a February 2002 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for bilateral hearing loss and for a higher level of SMC under 38 U.S.C.A. § 1114 (r).  

The case has a long and complicated procedural history.  The Veteran was found to be service connected for retinitis pigmentosa by rating decision of the RO dated in September 2000, rated 100 percent disabling.  The rating included an award of SMC under the provisions of 38 U.S.C.A. § 1114 (m).  The Veteran's representative asserted that the award of SMC should have been at the higher level authorized by 38 U.S.C.A. § 1114 (r), an assertion that included an intertwined issue of entitlement to service connection for bilateral hearing loss, which was claimed as related to the service-connected retinitis pigmentosa.  The February 2002 rating decision denied both issues and was appealed to the Board.  

The Board denied the Veteran's claim for service connection for bilateral hearing loss and for a higher rate of SMC authorized by 38 U.S.C.A. § 1114 (r) in a December 2005 decision.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court), and the Board's decision was vacated pursuant to an July 2007 Order, following a Joint Motion for Remand (JMR).  The parties requested that the Court vacate the Board's December 2005 decision regarding the denial of service connection for bilateral hearing loss and an increased rate of SMC and remand the matter so that the Board could address whether the Veteran's bilateral hearing loss had pre-existed service and, if so, whether it was aggravated therein.  The Court granted the joint motion and remanded the case to the Board.  

In November 2007, the Board remanded the case for additional development, including an examination  The Board again remanded the case in July 2008 so that an addendum medical opinion could be obtained.  

In November 2009, the Board again denied service connection for bilateral hearing loss and SMC at a higher level in accordance with 38 U.S.C.A. § 1114 (r).  The case was again returned to the Board after a July 2010 JMR so that the Board could again address possible aggravation of a possibly pre-existing bilateral hearing loss.  The case was again remanded by the Board for additional medical opinions in February 2011 and has again been returned for further appellate consideration.  


FINDINGS OF FACT

1.  A bilateral hearing loss was demonstrated on examination for entry upon active duty.  

2.  The Veteran's preexisting hearing loss did not clearly and unmistakably increase in severity beyond the natural progress of the disease while he was on active duty.

3.  Service connection is currently in effect for retinitis pigmentosa, rated as 100 percent disabling.  

4.  Bilateral hearing loss is not caused by, or increased in severity beyond the natural progress of the disease by a service-connected disability.  

5.  The veteran is in receipt of special monthly compensation under 38 U.S.C.A. § 1114(l) and 38 C.F.R. § 3.350(b) on account of blindness in both eyes. 



	(CONTINUED ON NEXT PAGE)




CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2011).  

2.  The criteria for a higher level of special monthly compensation have not been met.  38 U.S.C.A. § 1114(r); 38 C.F.R. § 3.350(h).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in the development of the claims.  While he did not receive complete notice prior to the initial rating decision, March 2003 and August 2007 letters provided certain essential notice prior to the readjudication of his claims such as the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  Several supplemental statements of the case (SSOC), most recently in November 2011, readjudicated the matters after the Veteran and his representative responded and further development was completed.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (a VCAA timing defect is cured by the issuance of fully compliant notification followed by readjudication of the claim).  While he has not been specifically informed of disability rating and effective date criteria, in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the Supreme Court reversed the case of Sanders v. Nicholson, 487 F.3d 881 (2007), which had held that any error in VCAA notice should be presumed prejudicial and that VA must always bear the burden of proving that such an error did not cause harm.  In reversing Sanders, the Supreme Court in essence held that - except for cases in which VA has failed to inform the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error must rest with the party raising the issue, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki, 129 S. Ct. at 1704-06.  Neither the Veteran nor his representative has alleged that the Veteran was prejudiced because he did not receive notice of what was needed to substantiate the claims.  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran has also been afforded VA medical examinations in connection with his claim, most recently in April and July 2011.  38 C.F.R. § 3.159(c) (4) (2011).  The Board has also obtained an opinion from a representative of the Chief of the Veteran Health Administration (VHA).  The Board finds that the opinions obtained are adequate. The opinions were provided by a qualified medical professional and were predicated on a full reading of all available records.  The examiners also provided a detailed rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor his representative has challenged the adequacy of the examinations obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2011).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as sensorineural hearing loss to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

A Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

A pre-existing disorder will be considered to have been aggravated by active military service when there is an increase in disability during service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a), (b).  Aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the "correct standard for rebutting the presumption of soundness under Section 1111 requires the government to show by clear and unmistakable evidence that (1) the Veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service."  The Federal Circuit noted that the lack of aggravation could be shown by establishing there was no increase in disability or that any increase in disability was due to the natural progress of the pre-existing condition.  See Wagner v. Principi, 370 F. 3d 1089, 1096-97 (Fed. Cir. 2004).

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


	(CONTINUED ON NEXT PAGE)



Service Connection for Bilateral Hearing Loss

The Veteran contends that his bilateral hearing loss is related to service.  It is asserted that, while the Veteran may have had a hearing loss that pre-existed active duty, there was a documented increase in pure tone thresholds noted on audiometric testing while he was on active duty that clearly demonstrates aggravation.  It is also pointed that that the Veteran has been diagnosed with Usher's syndrome, which involves a combination of retinitis pigmentosa and profound hearing loss.  Thus it is pointed out that, as service connection has been established for retinitis pigmentosa, service connection should also be established for hearing loss.  

After review of the record, the Board finds that a bilateral hearing loss was demonstrated on examination for entry upon active duty.  In this regard, it is noted that as established by the Court, "Audiometric testing measures threshold hearing levels (in decibels (dB)) over a range of frequencies (in Hertz (Hz); the threshold for normal hearing is from 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss."  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  On examination at entry upon active duty, pure tone audiometry showed thresholds to be as follows:


Hertz
500
1000
2000
4000
Right ear
25
15
10
15
Left ear
25
25
20
10

Thus, pursuant to the definition as established by the Court, the Veteran had a hearing loss at 500 hertz in the right ear and at 500 and 1000 hertz in the left ear.  This finding is supported by a statement from the Veteran's private doctor, who, in a June 2008 statement indicated that audiometric testing demonstrated a decrease in hearing from 1974 to 1977, and by a VA doctor who, in a February 2008 statement, indicated that the Veteran had borderline normal audiometric thresholds in the lower frequencies at military enlistment. In a February 2009 addendum to this February 2008 examination the examiner stated that he and the Chief of Audiology at the Dallas VA Medical Center (VAMC) had reviewed the Veteran's military records and found that the Veteran had a preexisting bilateral hearing loss.   As such, the presumption of soundness at entry into service is not for application.  

If a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that preexisting disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  In that case, 38 U.S.C.A. § 1153applies and the burden falls on the Veteran to establish aggravation.  If the presumption of aggravation under 38 U.S.C.A. § 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing that the increase in disability is due to the natural progress of the disease.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), citing Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994); 38 C.F.R. § 3.306(a). 

After review of the record, the Board finds that the Veteran's preexisting hearing loss did not clearly and unmistakably increase in severity beyond the natural progress of the disease while he was on active duty.  In this regard, it is noted that the Veteran underwent two additional audiogram studies while on active duty.  In January 1977, pure tone audiometric thresholds were as follows:

Hertz
500
1000
2000
3000
4000
6000
Right ear
20
25
10
15
20
40
Left ear
15
20
20
10
15
20

On examination for separation from service in May 1977, the Veteran's pure tone audiometric thresholds were as follows:

Hertz
500
1000
2000
3000
4000
6000
Right ear
15
30
10
10
15
15
Left ear
25
30
25
10
20
20

It is noted that coincident with this May 1977 audiometric evaluation, during April and May 1977, the Veteran was being treated for an ear infection, noted to be acute otitis externa of the left ear.  

On examination by VA in February 2008, it was noted that an audiogram performed at the VAMC showed bilateral moderate to severe sensorineural hearing loss.  The examiner stated that the STRs had been reviewed and were negative for hearing loss having been incurred while on active duty.  As noted, the examiner stated that the Veteran had borderline normal audiometric thresholds present in the lower frequencies at military enlistment.  The Veteran was described to have had the same at separation from service.  The examiner stated that review of the STRs showed no indication that either aggravation or a pattern of hearing loss had been incurred while on active duty.  It was specifically pointed out that the VA audiometric evaluation performed in May 1977 was considered to be normal.  The examiner concluded that there was no evidence to substantiate a hearing loss or aggravation of hearing loss during active duty.  It appeared that there was clear and convincing evidence that the Veteran's current hearing loss had occurred subsequent to separation from service and was less likely than not that this was related to military noise exposure or acoustic trauma.  

In a June 2008 consultation report, the Veteran's private doctor indicated that that the Veteran had moderate to severe sensory neuro hearing loss in the right ear and mild to profound sensory neuro hearing loss in the left ear.  It was stated that the Veteran did have a decrease in his hearing from 1974 until separation from service in 1977.  Since that time, the Veteran had had a worsening of his hearing, but it was believed that the initial hearing loss was the result of noise exposure from 1974 to 1977.  

In a February 2009 addendum to the February 2008 VA examination report, the VA examiner stated that the Veteran's claims folder had been reviewed with the Chief of Audiology at the VAMC and that after careful review it was their opinion that there was clear and convincing evidence that the Veteran's preexisting bilateral hearing loss did not increase in severity due to service, but that any possible changes would be due to the natural progress of the disease.  The examiner stated that the questionable changes on audiometric evaluations were not noted at frequencies that might reflect a pattern of hearing loss that might provide a possible nexus between current hearing levels and military noise exposure, including any in-service events.  It was further noted that the June 2008 statement from the Veteran's private doctor was reviewed and that the conclusion reached was sharply disagreed with, specifically as related to military noise exposure.  In conclusion, it was the examiner's opinion was that the Veteran had some type of genetic or premature presbycusis that had occurred and it was less likely than not that the hearing loss was related to military service and less likely than not that aggravation of hearing loss occurred on active duty.  

An additional VA examination was conducted in April 2011.  After this examination, and May 2011 review of the claims folder, another VA examiner noted the 30 dB thresholds at 1000 hertz in each ear shown on examination for separation from service.  It was also noted that the medical records at that time showed an ear infection that was consistent with mild hearing loss at 1000 hertz.  In a July 2011 addendum the examiner pointed out that while the Veteran did have a shift from 25 dB to 30 dB in the right ear and from 15 dB to 30 dB in the left ear at 1000 hertz at separation, the Veteran was also noted to have an ear infection at that time.  It was significant to point out that the audiometric evaluation conducted in January 1977 showed normal hearing levels at 1000 hertz.  In a final opinion of record, rendered in September 2011, the VA doctor stated that, after review of the STRs, the ear infection noted in May 1977 was otitis externa and would not and did not cause permanent threshold shifts in hearing.  The audiometric thresholds between military enlistment and military separation showed no change in audiometric thresholds so that there was no aggravation or "pattern of hearing loss" noted to have been incurred while on active duty.  Any change in hearing thresholds that were possibly perceived were the result of natural progression and most certainly were noted subsequent to military service.  The examiner reiterated that any possible hearing loss while on active duty would clearly and unmistakably be the product of natural progression and not aggravation of the preexisting hearing loss noted prior to the Veteran's military service.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140, 146 (1993); Guerrieri, 4 Vet. App. at 470-71.  While the Board may not ignore a medical opinion, it is certainly free to discount the relevance of a physician's statement, as it has done in this case.  See Sanden v. Derwinski, 2 Vet. App. 97 (1992).  

After review of the medical opinions in the record, the Board determines that the opinions of the VA examiners have greater probative weight than that of the Veteran's private doctor.  In this regard, the VA examiners uniformly give the specific basis for their opinions, specifically that the threshold shift noted at 1000 hertz was the result of ear infection shown in the STRs.  It was significant that the January 1977 audiometric testing showed little, if any, threshold shift at all tested frequencies.  Conversely, the Veteran's private doctor's opinion was that the threshold shift at 1000 hertz was the result of noise exposure during service.  The VA examiners, including the VAMC Chief of Audiology disagreed with this opinion in that Veterans audiometric profile from 1974 to 1977 did not represent evidence of causation due to military noise exposure.  Finally, the examiners stated that, even if there was an increase in hearing loss during service, such loss was due to the natural progress of the Veteran's disease, which preexisted active duty.  This opinion was primarily based on the fact that the Veteran had an ear infection at the time of separation from service to which any increase in hearing loss may be attributed.  As the Board finds that there is clear and unmistakable evidence that there was no increase in the Veteran's preexisting hearing loss beyond the natural progress of the disease during service, there is no basis to establish service connection by aggravation of the preexisting disease.  To the extent any medical opinion addresses whether the claimed hearing loss had its onset in service, this evidence is not probative as the Board has found that the weight of the evidence shows that the bilateral hearing loss was noted at entry during service and as such, as indicated above, the question before the Board is whether the preexisting right bilateral hearing loss was aggravated by active service.

The Veteran's attorney has also contended that service connection for bilateral hearing loss is warranted pursuant to 38 C.F.R. § 3.310(a) on the basis that it is proximately due to or the result of retinitis pigmentosa.  The Board finds that bilateral hearing loss is not caused by, or increased in severity beyond the natural progress of the disease by a service-connected disability.  The Veteran's initial contention regarding his hearing loss was that it was related to retinitis pigmentosa for which service connection has been established.  Specifically, it was contended that both disabilities were caused by Usher's syndrome, which, the record shows, is a condition associating retinitis pigmentosa with partial or complete congenital hearing gloss that was usually autosomal recessive and diagnosed at a young age.  In an August 1996 letter, one of the Veteran's private physicians indicated that he had treated the Veteran in 1992 and 1993 and that the Veteran had Usher's syndrome.  The January 2001 statement from the Veteran's private doctor, who noted the Veteran's sensorineural hearing loss, stated that this disability was caused by Usher's syndrome.  In contrast, a VA physician who evaluated the Veteran in November 2001 stated that he was unable to conclude that the Veteran had Usher's syndrome.  In a November 2001 addendum to the examination report, this physician stated that after additional review of literature of Usher's syndrome, it was felt that the Veteran did not adequately meet the criteria to support the diagnosis of any of the sub-groups of Usher's syndrome so that it was less likely than not that the Veteran had Usher's syndrome.  

In May 2004, the Board referred the Veteran's case to the Chief of VHA for referral to a specialist in order to ascertain answers to questions regarding the nature and etiology of the Veteran's current hearing loss, whether the Veteran currently met the criteria for Usher's syndrome, whether it is at least as likely as not that any current bilateral hearing loss is related to the Veteran's period of service, and whether it is at least as likely as not that the Veteran's service-connected retinitis pigmentosa caused or aggravated any current hearing loss.  

In a May 2004 response the VHA specialist responded that hearing tests performed in May 1993 indicated moderate, high frequency hearing loss in the right ear and flat moderate loss in the left ear, although some of the findings were considered to be inconsistent.  There was also inter-test inconsistency found in the November 2001 VA examination and that a decision regarding the presence or absence of hearing loss, including conclusions regarding the etiology of the disability should be made based on inconsistent results.  It was further noted that a September 2002 audiometric study showed improvement over the results obtained in November 2001, showing no rapid progress of the disease.  The specialist stated that, in his professional opinion, the true nature and etiology of the Veteran's current hearing loss could not be determined based upon the information in the claims folder.  Turning to the question of Usher's syndrome, the specialist defined the disorder as an autosomal recessive disorder characterized by congenital sensorineural hearing loss and progressive loss of vision due to retinitis pigmentosa.  There were two types, the first characterized by a severe to profound preverbal deafness that was present at birth, absent balance function, and early onset of a retinitis pigmentosa-like retinal degeneration that typically occurred between ages 10 and 20.  The second type had a milder hearing loss that was apparently present from birth and a lateral onset retinitis pigmentosa-like retinal degeneration, with the hearing impairment deteriorating very slowly.  The fact that the Veteran had normal hearing in early adulthood meant that the Veteran did not have Usher's syndrome because every resource described the hearing loss as being present at birth or within the first few years of childhood.  

Finally, the VHA specialist stated that the Veteran did not have clinical features typical of Usher's syndrome.  He went on to state that, even in cases of Usher's syndrome, retinitis pigmentosa is not the cause of any severe to profound sensorineural hearing loss.  Rather, retinitis pigmentosa and hearing loss are both symptoms of the autosomal recessive disorder and in no case did retinitis pigmentosa cause hearing loss.  Therefore, based upon the evidence in the claims folder the specialist rendered an opinion that the Veteran's service-connected retinitis pigmentosa did not cause or aggravate any current hearing loss.  

There are diverging opinions regarding whether or not the Veteran actually has Usher's syndrome.  As noted, it is up to the Board to weigh such conflicting opinions and determine which one to give the greater weight.  The Board finds that the VHA specialist is the most persuasive opinion because of the detailed reasoning in that opinion.  The Board specifically finds the comments regarding the early childhood onset that marks both types of the syndrome are most credible.  The fact is, however, that even if the diagnosis of Usher's syndrome in the Veteran are correct, it does not necessarily lead that the retinitis pigmentosa for which service connection has been established (and is the Veteran's only service-connected disability) caused or aggravated the Veteran's bilateral hearing loss.  The most probative opinion in favor of service connection is the January 2001 statement from the Veteran's private doctor who simply stated that the Veteran has "senso-nerual hearing loss due to Ushers Syndrome."  There was no further comment made and no detailed reasoning given for this statement.  Importantly, there is no competent medical opinion that relates the Veteran's hearing loss to his service-connected retinitis pigmentosa.  This question was specifically addressed by the VHA specialist in May 2004.  In response to the question of whether the Veteran's service-connected retinitis pigmentosa had caused or aggravated the Veteran's current hearing loss, the specialist responded that, even in cases of Usher's syndrome, retinitis pigmentosa is not the cause of hearing loss.  Rather retinitis pigmentosa and hearing loss are both symptoms of the austosomal recessive disorder.  Based on the current information and medical evidence, the specialist opined that the Veteran's service-connected retinitis pigmentosa did not cause or aggravate any current hearing loss.  Because of the detailed reasoning given, the Board finds this opinion to be the most significant in the record concerning secondary service connection.  As such, service connection is not warranted as secondary to retinitis pigmentosa.  

SMC

In a September 2000 rating decision the Veteran was granted SMC on account of blindness in both eyes effective July 29, 1992.  In September 2001, the Veteran's attorney argued that given that the Veteran's hearing loss should be service connected, the veteran's special monthly compensation should be considered under 38 U.S.C. § 1114(r)(1); 38 C.F.R. § 3.350(h).  

The regulations provide that a veteran receiving the maximum rate under 38 U.S.C.A. § 1114(o) or 38 U.S.C.A. § 1114(p) who is in need of regular aid and attendance or a higher level of care is entitled to an additional allowance during periods he or she is not hospitalized at United States Government expense.  38 U.S.C.A. § 1114(r); 38 C.F.R. § 3.350(h).  

The special monthly compensation provided by 38 U.S.C.A. § 1114(o) is payable for a service-connected disability under conditions entitling to two or more of the rates (no condition being considered twice) provided in 38 U.S.C.A. § 1114(l) through (n); bilateral deafness rated at 60 percent or more disabling (and the hearing impairment in either one or both ears is service connected) in combination with service-connected blindness with bilateral visual acuity 5/200 or less; service-connected total deafness in one ear or bilateral deafness rated at 40 percent or more disabling (and the hearing impairment in either one of both ears is service-connected) in combination with service-connected blindness having only light perception or less.  Similarly, 38 U.S.C.A. § 1114(p) also requires that the veteran's hearing impairment be service connected in order to receive intermediate or higher rates of special monthly compensation. Given that the veteran's hearing loss is not service connected, the veteran is not entitled to a higher evaluation of special monthly compensation due to hearing loss.  



	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for bilateral hearing loss, including as due to a service-connected disability, is denied.  

SMC based on the need for a higher level of care under the provisions of 38 U.S.C.A. § 1114(r) is denied.   



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


